Citation Nr: 0717058	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-02 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' and Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to September 
1968.  He died in September of 1997, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.  The appellant had requested a hearing 
before a Veterans' Law Judge at the RO (Travel Board 
hearing), which was scheduled for December 17, 2003, but 
which the appellant canceled.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; the immediate 
cause of death was listed as acute myelogenous leukemia.  

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran was not service connected for any 
disabilities at the time of his death.

4.  The veteran's acute myelogenous leukemia was not service 
connected, did not cause the veteran's death, did not 
substantially or materially contribute to the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.




CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006). 

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA's notice and duty to assist letters dated in 
December 2002, May 2004, January 2005 and November 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence she should 
provide, informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim, and 
asked her to send to VA all evidence in her possession that 
pertained to the claim.

In a May 2004 letter, VA specifically asked the appellant to 
sign and return an Authorization and Consent to Release 
Information (Form 21-4142) to obtain records for three 
private physicians who treated the deceased veteran.  The 
appellant completed Form 21-4142 and returned it to VA in May 
2004; however, the authority given by said form expired 
within 6 months, or in November of 2004.  Consequently, in 
November 2006 VA sent the appellant another letter stating 
that, because the three private physicians had not responded 
to VA's request to provide medical evidence, it was necessary 
for her to complete another VA Form 21-4142 to obtain records 
from them.  Additionally VA requested the appellant to 
complete a second VA Form 21-4142 to obtain medical evidence 
from a fourth private physician who had treated the deceased 
veteran until his date of death.  As the appellant did not 
respond with any completed VA Forms 21-4142, VA was unable to 
make additional requests for medical evidence from these four 
private physicians.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claims that VA has not sought.

Service medical records, private medical opinion, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection for the cause of the veteran's 
death or DEA benefits were granted on appeal.  Because these 
claims are being denied in this Board decision, no effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess.  The appellant and her representative 
have not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini prior to the issuance of an April 2003 Supplemental 
Statement of the Case.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. Gober, 10 
Vet. App. 352 (1997).  In short, the evidence must show that 
a service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause of death or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death; that it combined to cause death; that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313 (2006).  The diseases, which 
include chronic lymphocytic leukemia, shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307, 3.309(e).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the appellant contends that the veteran's acute 
mylogenous leukemia, which resulted in his death, was 
causally related to his service in Vietnam and his exposure 
to Agent Orange while there.  

The veteran died on September [redacted], 1997.  The Certificate of 
Death listed the immediate cause of death as acute 
myelogenous leukemia.  It is signed by a physician.  The 
appellant was married to the veteran at the time of his 
death.  In addition to the Certificate of Death, the only 
other medical evidence in the file is a January 2003 private 
medical opinion from L.Skelton, M.D., that indicated there 
"is some association with leukemia and exposure to Agent 
Orange," and that the appellant stated to the private 
physician that the veteran was always with loss of energy, 
chronically complained of muscle aches and that his wounds 
did not heal well.  Service medical records are silent for 
symptoms or a diagnosis of acute myelogenous leukemia.  There 
was no evidence of post-service diagnosis for acute 
mylogenous leukemia until the veteran's Certificate of Death 
of September 1997.

The medical evidence weighing in favor of the appellant's 
claim is Dr. Skelton's letter of January 2003 that states 
generally that there is some association between leukemia and 
exposure to Agent Orange.  The January 2003 private opinion 
first appears as a nexus opinion, because it states there is 
"some association" with exposure to the herbicide, but it 
does not discuss whether the nature of the association is 
causal.  This opinion does not state the basis for the 
purported opinion provided, does not state what kinds of 
leukemia are related to herbicides, and does not in fact 
offer an opinion that this veteran's leukemia was related to 
his in-service herbicide exposure.  The veteran's leukemia 
(acute myelogenous or acute myelocytic) is not the type of 
leukemia that medical studies have associated with exposure 
to herbicides (chronic lymphocytic leukemia).  For these 
reasons, this opinion is of little probative value. 

The medical evidence weighing against the appellant's claim 
is the September 1997 Certificate of Death, which gives the 
single cause of death as "acute myelogenous leukemia", 
again, acute myelogenous leukemia is not one of the 
presumptive cancers in 38 C.F.R. §§ 3.307 and 3.309.  

After reviewing the evidence of record for and against the 
appellant, the Board finds that the weight of the competent 
medical evidence demonstrates that the veteran's acute 
myelogenous (acute myelocytic) leukemia was not causally 
connected to a disease or injury incurred in service.  With 
regard to the weight to assign to medical opinions, the Court 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993); see also Wensch v. Principi, 15 Vet.  App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases).

Regarding whether the veteran's acute myelogenous leukemia is 
related to exposure to herbicides (Agent Orange) in service, 
the veteran's service records clearly demonstrate he served 
in the Republic of Vietnam during the required period.  He is 
presumed to have been exposed to Agent Orange during service.  
38 C.F.R. § 3.307(a)(6)(i) and (iii) (2006).  The 
regulations, however, do not provide presumptive service 
connection for acute myelogenous leukemia based on exposure 
to Agent Orange.  The regulations only provide for chronic 
lymphocytic leukemia based on exposure to Agent Orange.  38 
C.F.R. § 3.307, 3.309.  The VA Secretary has determined that 
there is no possible association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  For this 
reason, presumptive service is not warranted for acute 
myelogenous leukemia.

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  Considering service connection as directly 
incurred in service, because the veteran had service in 
Vietnam, his exposure to herbicides is presumed; however, the 
evidence shows that acute myelogenous leukemia was not 
chronic in service, did not continue after service 
separation, and the weight of competent medical evidence 
shows that the veteran's acute myelogenous leukemia was not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service in Vietnam.  
Although the January 2003 private physician states generally 
that there is some association between unspecified types of 
leukemia and Agent Orange, as explained above, this statement 
does not in fact constitute an opinion of any probative 
value.  

While Dr. Skelton's statement reflects the appellant's 
observations that the veteran was without energy, chronically 
complained of muscle aches and his wounds did not heal well.  
As a layperson, the appellant is competent to state her 
observations of the veteran, and to state what the veteran 
may have told her; however, she is not competent to render a 
medical nexus opinion between acute myelogenous leukemia and 
in-service exposure to herbicides.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Lay persons 
are competent to provide evidence on facts not requiring 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 3.159.

Based on this evidence, the Board finds that the veteran's 
acute myelogenous leukemia was not service connected, did not 
cause the veteran's death, did not combine to cause death, 
and did not aid or lend assistance to the production of 
death.

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  A service-
connected disease or disability did not cause or contribute 
substantially or materially to cause the veteran's death; 
hence the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Dependents Educational Assistance

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The record shows that, at the time of the veteran's death in 
September 1997, he had no service-connected disabilities.  
Because service connection for the cause of the veteran's 
death is not warranted, and as the veteran did not have a 
service-connected 
total disability that was permanent in nature when he died, 
the Board concludes that the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
not been met.  The facts regarding this issue are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic eligibility for DEA under Chapter 25, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


